Citation Nr: 0819354	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's ratable disabilities do not preclude him from 
engaging in substantially gainful employment, are not of 
sufficient severity to preclude the "average person" from 
obtaining and retaining substantially gainful employment, and 
he is not unemployable by reason of his disabilities, age, 
occupational background or other related factors.  

CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2002 statement, the veteran contended that his 
ability to work is limited by low back pain and injuries to 
three fingers of his left hand suffered in a power tool 
accident in 2001.  Due to these limitations, he seeks VA 
nonservice-connected pension benefits.  

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is age 65 or 
older or is permanently and totally disabled due to non-
service connected disabilities that are not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 3.3(a)(3) (2007).  Total disability is present 
when impairment of the mind or body renders it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A disability is 
permanent if the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  
Permanent and total disability may be determined on the basis 
of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA's Schedule for 
Rating Disabilities, to determine whether the veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2007).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 2002 & Supp. 2007); 38 C.F.R. § 4.17 (2007).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 4.17, 4.16 (2007).  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular rating for pension purposes.  
38 C.F.R. § 4.17 (2007).

If a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extraschedular basis, if the veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§ 3.321(b)(2) (2007).

A  DD 214 is of record which shows that the veteran had 
service from February 1970 to February 1972, during the 
Vietnam War.  Therefore, the requirement for 90 days of 
wartime service is met.  The veteran was born in 1950, 
precluding a grant of pension based on an age of 65 or older.  

The record is absent for any evidence that the Commissioner 
of Social Security has determined the veteran to be disabled.  
Indeed, the veteran reported during a November 2004 VA 
examination that the Social Security Administration (SSA) had 
twice denied his application for disability benefits (in this 
regard, the Board must note that the record clearly indicates 
that the SSA has no records that would provide a basis to 
grant this claim, therefore, there is no basis to remand this 
case to the RO for additional development).  Nor is there 
evidence that the veteran is a patient in a nursing home for 
long term care.  Hence, permanent and total disability for 
pension purposes cannot be established based on a finding of 
disability by the SSA, or based on long term nursing home 
care.  

As documented in the claims file and explained below, the 
veteran's disabilities are shown by medical evidence as 
degenerative disc and joint disease of the lumbar and 
cervical spine, hypertension, a scar from a left inguinal 
hernia repair, a burn scar, and residuals of an injury of his 
left hand.  

December 2001 treatment records from Shands Hospital document 
that the veteran suffered a power tool injury to his left 
hand, resulting in amputation of the 2nd digit (index finger) 
at the distal interphalangeal joint and superficial 
lacerations of the 3rd and 4th digits (middle or long finger 
and ring finger).  By August 2002, physical examination at 
this hospital found the amputation site well healed but 
diffusely tender to palpation over the stump.  The veteran 
had 90 degrees of active range of motion in that metacarpal 
joint and was able to make a fist, but not tightly.  
Sensation was intact to light touch of the median, ulnar, and 
radial distribution of the left extremity.  He complained of 
continued stump pain.  

In November 2004, the veteran underwent a VA medical 
examination.  Examination of the veteran's left hand 
disclosed the amputation site to be at the distal portion of 
the middle phalanx of the left index finger with a markedly 
hyperesthetic stump.  Lacerations of the other fingers were 
well healed.  He could not approximate his fingers to the 
palmar crease, missing the crease by 4 millimeters with the 
middle finger and 6 millimeters with the ring and little 
fingers.  Left hand grasp strength was one fifth that of the 
right hand.  The report notes that the veteran is right 
handed.  

The examiner diagnosed the veteran with traumatic amputation, 
distal phalanx, left finger with functional marked impairment 
in use of the left hand.  VA treatment records add nothing 
significant to this report.  

While the examiner found the veteran to have marked 
functional impairment and commented that there was 
significant loss of use of the left hand, neither these 
findings, nor other evidence of record, show that the 
remaining function of the veteran's left hand is limited to 
that of an amputation stump with prosthetic appliance.  
Although grasping strength was clearly reduced, the veteran 
has retained 20 percent of the grasping strength of his 
dominant hand.  He cannot completely close his hand into a 
fist but the fingers are not ankylosed and his remaining 
digits miss approximation of the palmar crease by no more 
than 6 millimeters.  

In short, the medical evidence shows that the veteran has 
remaining function of his left hand greater than that 
required for a finding of loss of use of the hand and 
residuals of his left hand injury are not ratable as loss of 
use of that hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5125.  

The veteran's fingers are not ankylosed.  As amputation of 
his left index finger is at the distal portion of the middle 
phalanx, the disability of that finger is ratable as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5153.  Limitation of motion of his long finger results in a 
gap of 6 millimeters between his finger and palmar crease.  
As this is less than 25 millimeters, disability of his left 
long finger is ratable as noncompensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5229.  Limitation of motion of the 
veteran's ring and little fingers is ratable as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

In sum, residuals of injury to the veteran's left hand is 
ratable as 10 percent disabling.  Of note is that the RO 
considered this disability to be 20 percent disabling.  Under 
the facts of this case, whether residuals of injury of the 
veteran's left hand is ratable as 10 percent disabling or 20 
disabling is of no legal consequence.  Thus, for the purposes 
of this decision the Board will accept the RO's assignment of 
a 20 percent rating for pension purposes.  

August 2003 VA clinic notes document the veteran's report of 
left groin discomfort near the site of a healed hernia 
repair.  Examination revealed a 3 centimeter mass in the 
scrotum.  This was initially presumed to be a hernia.  
However, notes from a follow up visit a week later indicate 
that he suffered from orchitis which was resolving.  There is 
no later mention of this acute condition.  Hence these 
symptoms do not represent a permanent disability.  

The November 2004 examination revealed a well healed burn 
scar over the left buttock with skin donor sites on the left 
flank.  Also noted was a 10 centimeter operative scar from an 
inguinal hernia repair during service. 

There is no indication from the examination report, or other 
evidence of record, that the veteran's scars are painful, 
unstable, or other than superficial.  Rather, the examiner's 
statement that the burn scar was well healed and his lack of 
comment of any significance as to the veteran's hernia repair 
scar is evidence that these scars are not painful on 
examination, unstable, adherent to underlying tissue, or 
cause any limitation of function.  Given the location of the 
burn scar and the stated 10 centimeter length of the hernia 
repair scar, these scars do not comprise an area of 929 
square centimeters or greater.  Hence, the veteran's scars 
are ratable as noncompensable.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).  

Idiopathic hypertension was also diagnosed during the 
November 2004 examination.  This diagnosis was based on 
history and three blood pressure readings, each 150/100, 
taken on the day of the examination.  Treatment records do 
not show higher readings.  During the examination, the 
veteran reported that he was not receiving medication for his 
hypertension.  A VA clinic note from April 2005 reports 
treatment with a diuretic but also indicated that 
nonpharmacologic management was reinforced.  The RO assigned 
a 10 percent rating for pension purposes for the veteran's 
hypertension.  

As the record does not show diastolic readings predominantly 
110 or more or systolic readings predominantly 200 or more, 
his hypertension is not ratable higher than 10 percent.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.  

VA treatment notes from August 2003 document the veteran's 
report of low back pain with occasional radiation in his legs 
but without any loss of strength or bowel / bladder symptoms.  
Following a clinical physical examination, the clinician 
assessed the veteran with chronic low back pain/spasm.  

During the November 2004 examination, the veteran reported 
daily low back pain with flareups that caused a complete loss 
of motion and that he has some numbness in his lower 
extremities.  The examiner stated that the veteran did not 
have true symptoms of sciatica.  Physical examination of the 
veteran's low back revealed a slightly stooped posture with 
10 degrees of flexion deformity at the hip level.  He could 
walk on his toes and heels, squat to 90 degrees, and was 
negative for straight leg raising to 90 degrees.  

Range of motion measurements of the thoracolumbar spine were 
0 to 70 degrees of forward flexion, 0 to 20 degrees of 
extension, 0 to 20 degrees of right lateral flexion, 0 to 20 
degrees of left lateral flexion, 0 to 30 degrees of right 
lateral rotation, and 0 to 30 degrees of left lateral 
rotation.  This results in 190 degrees as a combined range of 
motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
at Note (2).  

Examination of the veteran's cervical spine in November 2004 
showed slight flattening of the normal cervical lordosis.  
There was no paravertebral muscle spasm, spinous process 
tenderness, or crepitus.  Range of motion of the cervical 
spine was measured at 0 to 35 degrees of forward flexion, 0 
to 30 degrees of extension, 0 to 20 degrees of right lateral 
flexion, 0 to 20 degrees of left lateral flexion, 0 to 50 
degrees of right lateral rotation, and 0 to 50 degrees of 
left lateral rotation.  This yields a combined range of 
motion of the cervical spine of 205 degrees.  Id.  

The examiner stated that all movements were impeded by 
exclamations of discomfort.  He also reported that forward 
flexion of the thoracolumbar spine beyond 70 degrees was 
limited by discomfort.  This is evidence that pain was the 
factor that limited the veteran's motion to that measured and 
did not result in any further limitation of motion.  Given 
that the examiner was attentive to the subjective effect of 
the measured movements, this is also evidence that the 
veteran's motions of the thoracolumbar and cervical spine 
were not further limited by pain or any other factor, such as 
instability or fatigue.  Hence, for rating purposes, the 
range of motion measurements from the November 2004 
examination need not be adjusted for pain on motion, 
instability, fatigue, or any other factor.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

These range of motion measurements, standing alone, would 
result in an evaluation of 10 percent for the orthopedic 
manifestations of the veteran's low back disability.  See 38 
C.F.R. §4.71a, Diagnostic Code 5292 (2002), General Formula 
for Rating Diseases and Injuries of the Spine (2007).  In 
this regard, forward flexion of the veteran's thoracolumbar 
spine was greater than 60 degrees and his combined range of 
motion of the thoracolumbar spine was greater than 120 
degrees.  This is most accurately described as slight 
limitation of motion of the lumbar spine.  The Board has 
considered the comment that the veteran had a flexion 
deformity at the hip level.  Viewing this in a light most 
favorable to the veteran, the disability of his lumbar spine 
is ratable as 20 percent disabling under the revised 
criteria, but no more.  See 38 C.F.R. §4.71a, General Formula 
for Rating Diseases and Injuries of the Spine (2007).  

While there is evidence of slight flattening of the normal 
cervical lordosis there is no evidence of muscle spasm or 
guarding resulting in reverse lordosis or any other abnormal 
spinal contour or of abnormal gait.  As forward flexion of 
the cervical spine was greater than 30 degrees and the 
combined range of motion of the cervical spine was greater 
than 170 degrees, the degree of disability of his cervical 
spine disability is 10 percent under the revised criteria.  
38 C.F.R. § 4.71a, General Formula for Rating Diseases and 
Injuries of the Spine.  Similarly, given the extent of his 
motion, disability of his cervical spine does not result in 
more than slight limitation of motion of the cervical spine 
and is thus not ratable as higher than 10 percent under the 
unrevised criteria.  See 38 C.F.R. §4.71a, Diagnostic Code 
5295 (2002).  

VA treatment notes from June 2003 through July 2007 do not 
show a different disability picture from that shown by the 
November 2004 examination.  In January 2007, the veteran 
reported back pain with sciatica.  However, notes from March 
2007 report negative straight leg raising, normal lower 
extremity strength and normal patellar and Achilles reflexes.  
These notes, taken together, militate against a finding that 
the veteran has a neurological disability of his lower 
extremities.  There is no evidence that he has a neurological 
disability of his upper extremities.  

As the preponderance of medical evidence, from VA treatment 
notes and the November 2004 examination, indicates that the 
veteran does not have a neurological disability, including as 
a result of his spine disability, assignment of a separate 
rating under a neurological diagnostic code is not indicated.  
38 C.F.R.  § 4.71a, General Formula for Rating Diseases and 
Injuries of the Spine.  

There is no evidence of record that the veteran has been 
prescribed bed rest by a physician due to his disabilities of 
the spine.  Therefore, these disabilities are not ratable 
based on incapacitating episodes.  See 38 C.F.R. § 4.71a 
Formula for Rating intervertebral disc syndrome Based on 
Incapacitating Episodes.

In summary, the veteran's disabilities, ratable other than 
non-compensable for pension purposes are as follows:  
Degenerative disc and joint disease of the lumbar spine as 20 
percent disabling, residuals of injuries to the veteran's 
left hand as 20 percent disabling, degenerative disc and 
joint disease of the lumber spine as 20 percent disabling, 
and hypertension as 10 percent disabling.  

Disability ratings are not simply added together to arrive at 
a total disability rating.  Rather a combined rating table is 
employed to arrive at the total disability rating.  See 38 
C.F.R. § 4.25.  Applying that table to the veteran's 
disability ratings results in a combined rating of 50 percent 
disabling.  Id. at Table 1.  

The veteran does not have a combined rating of 100 percent 
disabling or a single disability rated as 40 percent or 
higher.  As discussed below, the record demonstrates that the 
veteran has no disability that renders him unemployable.  
Hence, there is no basis for assignment of permanent and 
total disability for pension purposes based on either an 
objective "average person" test or a subjective 
"unemployability" test.  

Nor is referral for extraschedular consideration warranted.  
VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be 'unemployable' before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  The 
significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a).  

This case does not warrant referral for a total and permanent 
disability rating on an extraschedular basis because the 
record shows that the veteran is not unemployable by reason 
of his disabilities, age, occupational background, or other 
related factors.  

In an October 2002 statement, the veteran reported that his 
left hand injury and low back pain limited his ability to 
work as a chief steward and chief chef.  In a November 2007 
letter, the veteran reported that he worked at a university 
in the year 2000 was injured in 2001 and did not return to 
work until 2003.  Included with that letter was evidence of 
his earnings in 2003.  He was employed by three organizations 
during that year.  

In a letter dated in August 2007, a representative of a hotel 
indicated that the veteran had worked at the hotel as a line 
cook from December 2004 until July 2007.  She listed his 
earnings over that time period and those earnings do not 
indicate marginal employment.  In a statement dated in August 
2007, the veteran reported that he had "missed an amount of 
days from work do to his problems."  In a September 2007 
letter, the executive chef at that hotel wrote that the 
veteran had worked under his supervision for the past two and 
one-half years and that the veteran's medical problems 
hampered the veteran's working ability.  

This is evidence that the veteran's disabilities cause 
difficulty in his job duties.  This is not is dispute.  
However, even liberally construed, this is not evidence that 
he is "unemployable".  There is no evidence that his 
employment at the hotel was terminated because of his 
disabilities or any other factor that would indicate 
unemployability.  Clearly, the veteran's ability to function 
is impacted by the disabilities cited above, but they do not 
indicate that the veteran can not work in any job.         

Nor is there is no indication that the veteran's age, 
occupational background, or other factors cause him to be 
unemployable.  His DD 214 indicates that he completed four 
years of high school and he has submitted evidence showing 
that he was employed as late as July 2007, when he was 57 
years old.  He has worked as a chief steward and a chief 
chef.  

These statements and reports of income are evidence that the 
veteran is not unemployable because this evidence shows that 
he has been substantially and gainfully employed for several 
years with his current disabilities.  Income reported by the 
veteran for the year 2003 and by the hotel for the years 
2005, 2006, and 7 months of 2007 is not indicative of 
marginal employment.  His own statements indicate that he has 
difficulty working but indicate that he can maintain 
substantially gainful employment.  Hence, his claim does not 
warrant referral for extraschedular consideration.  

In short, the overwhelming preponderance of the medical and 
employment evidence of record, as well as the veteran's own 
statements, show that the veteran is not unemployable.  
Therefore, his claim for a nonservice connected pension must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

This case does not involve a claim for service connection.  
However, to the extent that the notice requirements explained 
in Dingess are pertinent to the veteran's claim for a 
nonservice-connected pension, absence of this notice is 
harmless error.  As his appeal is denied, no rating or 
effective date will be assigned.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in September 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims for a nonservice-connected pension and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and assisted the veteran in obtaining 
private treatment records from Shands Hospital.  A VA 
examination was afforded the veteran in November 2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


